Citation Nr: 0504707	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-29 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for breast cancer, for 
accrued benefits purposes.

2.  Entitlement to service connection for the veteran's cause 
of death.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the Army from November 
1986 to March 1994.  Based on her service personnel records, 
the veteran served part of her active duty in Southwest Asia 
from December 1990 to May 1991.  The veteran's DD Form 214 
shows that she served 6 years, 7 months, and 12 days of prior 
inactive service and was awarded an Army Service Ribbon, 
Southwest Asia Service Medal with Bronze Service Star-3, and 
Kuwait Liberation Medal (Saudi Arabia).  

The veteran died on April [redacted], 2001.  The appellant is her 
mother.  In June 2001, she filed a claim for Dependency and 
Indemnity Compensation (DIC) as a parent, and for DIC, 
accrued benefits, and death pension on behalf of the 
veteran's children.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision by the Washington, DC, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue of entitlement to Dependents' Educational 
Assistance (DEA) benefits is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).




FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claims has been obtained and examined, and 
all due process concerns as to the development of the claims 
have been addressed.

2.  When she died in April 2001, the veteran had a pending 
claim for entitlement to service connection for breast 
cancer, bone cancer, condition causing weight loss, condition 
causing loss of appetite, and condition causing blurred 
vision.

3.  The veteran was diagnosed with breast cancer prior to her 
death.

4.  The immediate cause of the veteran's death on April [redacted], 
2001 was identified on the death certificate as breast ductal 
carcinoma with metastasis.  

5.  Breast ductal carcinoma with metastasis was not present 
during active military service nor manifested to a 
compensable degree within one year subsequent to the 
veteran's separation from service, nor is it shown to be 
related to her service.

6.  The veteran had no service-connected disabilities at the 
time of her death; she was in receipt of nonservice-connected 
pension benefits.  

7.  The appellant is the veteran's mother; she is the 
grandmother of the veteran's two surviving children.


CONCLUSIONS OF LAW

1.  Service connection for breast cancer, for accrued 
benefits purposes, is not warranted.  38 U.S.C.A. §§ 5102, 
5103, 5103A and 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.1000 (2004).


2.  Service connection for the cause of the veteran's death 
is not warranted, as breast ductal carcinoma with metastasis 
was not incurred in or aggravated by service, and nor is 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Breast Cancer for 
Accrued Purposes

The appellant seeks accrued benefits based on the veteran's 
claim for entitlement to service connection for breast 
cancer, bone cancer, condition causing weight loss, condition 
causing loss of appetite, and condition causing blurred 
vision.  Although a veteran's claim terminates with that 
veteran's death, a qualified survivor may carry on, to a 
limited extent, the deceased veteran's claim by submitting a 
timely claim for accrued benefits.  See 38 U.S.C.A. § 5121 
(West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  While an accrued benefits claim is separate from the 
veteran's service connection claim filed prior to death, the 
accrued benefits claim is derivative of the veteran's claim; 
thus, an appellant takes the veteran's claim as it stood on 
the date of death, but within the limits established by law.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid for a period not to exceed two 
years prior to the last date of entitlement will, upon the 
death of the veteran, be paid to the veteran's spouse, 
children, or dependent parent.  See 38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000 (2004).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" and 
"evidence necessary to complete the application".  See 67 
Fed.Reg. 65707-708 (Oct. 28, 2002).  The term was clarified 
to indicate that "evidence in the file at date of death" 
means evidence in VA's possession on or before the date of 
the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  In this case, however, all VA treatment 
records up to the date of the veteran death were obtained and 
are in the file.  The Board also notes that 38 U.S.C.A. § 
5121(a) was amended effective December 16, 2003, to remove 
the two year limitation on the receipt of accrued benefits.  
As noted above, the amendment to 38 U.S.C.A. § 5121(a) is 
only effective, however, for deaths occurring on or after 
December 16, 2003.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  The Board 
consequently finds that the appellant has not been prejudiced 
by the Board proceeding to decide her claim for accrued 
benefits without first notifying her of the above amendments.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

For a claimant to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his or 
her death for such benefits or else be entitled to them under 
an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a) (West 2002); see also Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  In this case, service connection 
was not in effect for any disabilities at the time of the 
veteran's death.  In a September 2000 rating decision, the RO 
granted the veteran's claim of entitlement to nonservice-
connected pension.  In addition, the RO awarded special 
monthly pension by reason of being housebound, effective from 
May 4, 1999.  The RO also deferred the veteran's claim for 
entitlement to service connection for breast cancer, bone 
cancer, condition causing weight loss, condition causing loss 
of appetite, and condition causing blurred vision in the 
September 2000 rating decision.  The veteran's death 
certificate shows that she died on April 29, 2001 and lists 
the immediate cause of her death as breast ductal carcinoma 
with metastasis.  


Consequently, the record shows that the only claim that 
remained pending at the time of the veteran's death was 
entitlement to service connection for breast cancer, bone 
cancer, condition causing weight loss, condition causing loss 
of appetite, and condition causing blurred vision.  The Board 
accordingly finds that the only accrued benefits issue before 
the Board is that involving the question of service 
connection for breast cancer, bone cancer, condition causing 
weight loss, condition causing loss of appetite, and 
condition causing blurred vision.

In June 2001 the appellant, as grandmother of both of the 
veteran's surviving children, timely filed a claim for 
accrued benefits on their behalf.  See 38 C.F.R. § 3.1000(a) 
(2004).  As noted above, because the appellant's claim is for 
the purpose of accrued benefits, the Board is prohibited from 
considering medical evidence received after the date of the 
veteran's death, other than VA records that were 
constructively of record at the time of death.  See 
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) 
(2004).

In her May 1999 claim for service connection, the veteran 
indicated that she had been exposed to "chemical warfare in 
Gulf War" and suffered from breast cancer/bone cancer was 
incurred in or aggravated by active military service.  After 
reviewing the record, the Board finds that the evidence does 
not support the appellant's contentions and her claim for 
entitlement to accrued benefits must fail.

In December 2001, the President signed the "Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001) (to be codified at 38 U.S.C.A. 
§ 1117). The law expands compensation for Persian Gulf 
veterans for medically unexplained chronic multisymptom 
illness, such as fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome. In addition, VA pays compensation 
to a Persian Gulf veteran with a qualifying chronic 
disability that cannot be attributed to any known clinical 
diagnosis that became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006. 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a).  For purposes of this section 
the term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, and the 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  See 38 
C.F.R. § 3.317(d) (2004).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that there was no 
basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to depleted uranium, sarin, pyridostigmine bromide, 
and certain vaccines. See 66 Fed. Reg. 35702-35710 (July 6, 
2000), and 66 Fed. Reg. 58784-58785 (Nov. 23, 2001).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this case, 
medical evidence of records shows that the veteran has a 
disability attributable to a known diagnosis of metastatic 
infiltrating ductal carcinoma of the breast.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Certain 
disabilities that are manifested subsequent to discharge 
within a specified time period are statutorily presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Tumors (malignant, or of the brain or spinal cord or 
peripheral nerves) that are manifested to a compensable 
degree within one year following separation from service are 
presumed to have been incurred during service.  See 38 C.F.R. 
§ 3.309(a) (2004).

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of breast cancer.  

A May 1999 VA hospital summary shows that the veteran 
complained of a large painful soft breast mass and left 
axillary mass with loss of appetite and weight loss over the 
last six months.  The veteran indicated that she had first 
noticed the mass seven months before and that it had been 
gradually enlarging since that time.  It was also noted that 
the veteran stated her last mammogram was in 1993.  A May 
1999 bone scan report demonstrated multiple bony metastases 
to the sternum, femoral heads, skull, ribs, and spine.  A 
discharge diagnosis of metastatic infiltrating ductal 
carcinoma of the breast was listed in the May 1999 hospital 
summary.          

In a November 1999 statement, a VA physician noted that the 
veteran suffered from breast adenocarcinoma with multiple 
bony metastases and designated her condition as terminal.  

The record also contains additional VA hospital treatment 
notes dated from April 16, 2001 to April [redacted], 2001, which 
indicate that before transfer to the VAMC, the veteran was 
hospitalized at a private facility in March 2001.  In a VA 
hospital treatment note dated on April [redacted], 2001, the 
veteran's cause of death was listed as cardiac arrest 
secondary to stage 4 infiltrating ductal breast cancer.  The 
veteran's death certificate shows that she died on April [redacted], 
2001 and lists the immediate cause of her death as breast 
ductal carcinoma with metastasis.  

The Board acknowledges that the appellant's contentions that 
breast cancer was incurred in or aggravated by the veteran's 
active military service.  However, the record does not show 
that the appellant has the medical expertise that would 
render competent her statements as to the relationship 
between the veteran's military service and her diagnosed 
breast cancer disability.  These opinions alone cannot meet 
the burden imposed by 38 C.F.R.§§ 3.303, 3.307, and 3.309 
with respect to the relationship between events incurred 
during service and the etiology of her fatal disability of 
breast ductal carcinoma with metastasis.  See Moray v. Brown, 
2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Statements submitted by the 
appellant qualify as competent lay evidence. Competent lay 
evidence is any evidence not requiring that the proponent to 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2004).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).  Competent medical evidence is 
considered more probative than competent lay evidence.

In this case, the preponderance of the competent medical 
evidence does not establish that the veteran's fatal 
disability of breast ductal carcinoma with metastasis was 
incurred in or aggravated by her military service.  The 
evidence of record, at the time of the veteran's death as 
well as all VA records that were constructively of record at 
the time of her death, does not show that the veteran's 
claimed disability of breast cancer was incurred in or 
aggravated by military service.  In addition, entitlement to 
service connection cannot be presumed for the claimed breast 
cancer disability, as there is no competent medical evidence 
which shows the veteran had residuals of a malignant tumor 
which manifested to a compensable degree within one year 
following her separation from service. The appellant's claim 
for entitlement to service connection for breast cancer for 
accrued benefits purposes must be denied.  

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). Consequently, the appellant's claim for entitlement 
to service connection for breast cancer for accrued benefits 
purposes is not warranted.

II.  Entitlement to Service Connection for the Veteran's 
Cause of Death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. 
§ 1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2004).  

As discussed above, in cases where a veteran applies for 
service connection under 38 C.F.R. § 3.317 but is found to 
have a disability attributable to a known diagnosis, further 
consideration under the direct service connection provisions 
of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In 
this case, medical evidence of records shows that the veteran 
has a disability attributable to a known diagnosis of 
metastatic infiltrating ductal carcinoma of the breast.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Certain 
disabilities that are manifested subsequent to discharge 
within a specified time period are statutorily presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Tumors (malignant, or of the brain or spinal cord or 
peripheral nerves) that are manifested to a compensable 
degree within one year following separation from service are 
presumed to have been incurred during service.  See 38 C.F.R. 
§ 3.309(a) (2004). 

In June 2001 the appellant, as grandmother of both of the 
veteran's surviving children, timely filed a claim for 
entitlement to service connection for the veteran's cause of 
death on their behalf.

In this case, the Board has again considered all of the 
evidence discussed above -- including service medical records 
and VA treatment records -- for evaluating the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death on April [redacted], 2001, listed on her death 
certificate as breast ductal carcinoma with metastasis.

In addition to the evidence discussed above, the record 
contains two medical opinions that were added to the record 
after the veteran's death in April 2001 and were used in 
evaluating the appellant's claim for entitlement to service 
connection for the veteran's cause of death.  

In a June 2002 opinion, a VA oncologist noted that he had 
been treating the veteran since her May 1999 breast cancer 
diagnosis.  He had been asked by the claimant's 
representative to answer when the veteran's breast cancer 
began and, specifically, whether it had been present before 
January 15, 1998. He responded:

Most human cancers have been present for 
much longer than they can be clinically 
detected.  The assessment of this 
statement is usually made through the 
concept of tumor doubling time (the time 
it takes a tumor to double its volume or 
mass).  For example, a tumor one 
centimeter (cm) in diameter (there are 
about 2.5 cm in an inch) contains about a 
billion tumor cells.  Assuming that a 
cancer starts with one cell that 
successfully divides into two, (so that 
there are then 2 cells, then 4, then 8, 
etc.), it takes 30 doublings to reach a 
billion cells.  Observations on the 
growth of breast cancers in patients 
reveals that the doubling time varies 
very widely among individuals but that 30 
days would represent a rather fast 
growing cancer.  Based on the above 
assumptions, 30 doublings in 30 days each 
means that the first cancer cell would 
have arisen about 900 days before (about 
2.5 years).  Of course, Ms. Smith's 
cancer was much larger than 1 cm 
(representing many more doublings).  
Therefore, it could be said with 
reasonable medical certainty that her 
cancer began well before 1997.  

The above is based on theoretical 
considerations and assumptions.  However, 
it is virtually certain that her cancer 
must have arisen (at least 
microscopically) before her time of 
service.

The record also contains a June 2003 opinion from the chief 
of pathology and laboratory medicine at the VA medical center 
where the veteran had been treated, concerning whether the 
veteran's diagnosed breast cancer was related to her active 
military service.  First, the pathologist detailed the 
following evidence from the veteran's medical record.  It was 
noted that the veteran was first diagnosed with breast cancer 
in May 1999 when she present with an 8 x 8 centimeter breast 
mass, along with an axillary mass; biopsy confirmed 
infiltrating ductal carcinoma.  The pathologist discussed the 
fact that the veteran first noted the existence of the mass 
about seven months prior May 1999 and that she stated that 
the mass gradually increased in size.  It was further noted 
that while the veteran reported her last normal mammogram was 
in 1993, the "last mammogram of note" in the medical 
records was performed in December 1991.  The pathologist 
detailed that while the report was in German, there was no 
abnormality noted.  The pathologist specifically stated that 
the veteran's "tumor did not become apparent and cause at 
least 10% disability within one year of discharge".  In 
addition, the pathologist discussed the June 2002 VA 
oncologist's report and opinion on average doubling times for 
breast cancers and when the veteran's breast cancer began.  
In his June 2003 report, the pathologist reiterated the VA 
oncologist's statement that the doubling rate of cancers 
varies greatly from one tumor to another and opined that it 
would be "speculative as to whether the tumor began during 
the period of active service".  The pathologist also stated 
that in "reviewing the records provided, there is no 
evidence that the tumor was present during the veteran's time 
in the service, nor that the tumor caused disability of at 
least 10% within one year of separation."  Finally, the 
pathologist reported "it is more likely that the cancer 
began after her period of service than during it."  The 
pathologist then specifically stated, "In my opinion, 
therefore, it is more likely that the tumor is not service 
connected than that it is service connected".

The Board acknowledges the appellant's contentions that the 
immediate cause of her daughter's death was incurred in or 
aggravated by active military service.  However, the record 
does not show that the appellant has the medical expertise 
that would render competent her statements as to the 
relationship between the veteran's military service and her 
cause of death (breast ductal carcinoma with metastasis).    
These opinions alone cannot meet the burden imposed by 38 
C.F.R. § 3.312 with respect to the relationship between 
events incurred during service and the etiology of the 
veteran's fatal disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Statements submitted by the appellant qualify as 
competent lay evidence. Competent lay evidence is any 
evidence not requiring that the proponent to have specialized 
education, training, or experience. Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).  Competent medical evidence is considered 
more probative than competent lay evidence.

In this case, the veteran's service medical records are void 
of any complaint, treatment, or diagnosis of the condition 
that caused her untimely death from breast ductal carcinoma 
with metastasis.  In addition, evidence of record shows that 
the veteran was first diagnosed with breast cancer in May 
1999, over 5 years after her separation from service.

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators; . . .

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, competent medical evidence of record contains 
two separate medical opinions, which reach differing 
conclusions as to the whether the veteran's breast cancer was 
related to active military service.  The Board will now 
evaluate the probative value of each of these opinions as 
well as address the arguments put forth by the veteran's 
representative concerning these medical opinions.   

The Board finds that the June 2002 VA opinion is entitled to 
less probative weight than the June 2003 independent medical 
opinion.  In his June 2002 opinion, the VA physician details 
the "concept of tumor doubling time" and uses the concept 
to find that the veteran's cancer began "before her time of 
service".  The VA physician concludes that "based on 
theoretical consideration and assumptions", it "could be 
said with reasonable medical certainty that her cancer began 
well before 1997".  The pathologist, in discussing the June 
2002 opinion, explained that it would be speculative whether 
the tumor began during the period of the veteran's service, 
and the Board, therefore, finds that the June 2002 VA opinion 
is speculative.  The Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In 
addition, the Board notes that, while the VA physician had 
treated the veteran for her fatal breast cancer disability, 
his June 2002 opinion gives no indication that he reviewed 
evidence in the veteran's claims file - in particular, her 
service medical records -- before issuing his opinion.  The 
Court has rejected medical opinions as immaterial where there 
was no indication that the physician had reviewed the 
claimant's service medical records or other relevant 
documents, which would have enabled him to form an opinion on 
service connection on an independent basis.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  Based on the 
immateriality as well as the speculative nature of the June 
2002 VA oncologist's opinion, the Board finds that it is 
considerably less probative than the June 2003 medical 
opinion.  

The Board finds that the June 2003 pathologist's opinion to 
be entitled to greater probative weight.  The June 2003 
opinion clearly indicates that the pathologist reviewed the 
veteran's entire claims file prior to issuing his opinion.  
In addition, the pathologist specifically stated that in 
"reviewing the records provided, there is no evidence that 
the tumor was present during the veteran's time in the 
service, nor that the tumor caused disability of at least 10% 
within one year of separation".  Finally, the pathologist 
discussed the VA oncologist's theory concerning the concept 
of tumor doubling time but noted that using the theory would 
be "speculative as to whether the tumor began during the 
period of active service".               

As the preponderance of the evidence does not establish that 
the veteran's fatal breast ductal carcinoma with metastasis 
was incurred in or aggravated by her military service, the 
claim for entitlement to service connection for the veteran's 
cause of death must be denied.  In addition, entitlement to 
service connection cannot be presumed for the claimed breast 
cancer disability, as there is no competent evidence that 
shows the veteran had a malignant tumor that manifested to a 
compensable degree within one year following her separation 
from service.  

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the appellant's claim for entitlement 
to service connection for the veteran's cause of death is not 
warranted.

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO issued a statement of the case (SOC) 
dated in September 2003 as well as sent the appellant letters 
in January 2002 and November 2003.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the appellant's claims for 
entitlement to accrued benefits and entitlement to service 
connection for the veteran's cause of death.  With regard to 
requirement (1), above, the Board notes that the RO sent the 
appellant VCAA notice letters in January 2002 and November 
2003 that informed her what the evidence must show in order 
to establish entitlement to dependency and indemnity 
compensation benefits, including service connection for cause 
of death.  With regard to requirements (2) and (3), the Board 
notes that the RO's November 2003 letter also notified the 
appellant of her and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the November 2003 letter explained that VA 
would obtain relevant treatment records from any private 
treatment providers or VA medical facilities where the 
veteran received treatment, but that she was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  Finally, with respect to requirement 
(4), the Board notes that it does not appear from the record 
that the appellant has explicitly been asked to provide "any 
evidence in [her] possession that pertains to" her cause of 
death and accrued benefits claims.  As a practical matter, 
however, she has been amply notified of the need to provide 
such evidence.  In addition, the RO issued the appellant a 
SOC in September 2003 that contained the complete text of 
38 C.F.R. § 3.159(b)(1).  Given this correspondence, it seems 
untenable that the appellant would have refrained from 
submitting any other relevant evidence she might have had.  
Accordingly, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession.  

The Board is aware that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant dated in November 2003.  However, at bottom, 
what the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the September 2003 SOC and November 2003 
letter from the RO were sent to the appellant after the RO's 
October 2001 and October 2002 rating decisions that are the 
basis of the appellant's appeal.  As discussed above, the 
content of the notice provided to the appellant in the 
November 2003 letter by the RO fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, it was noted that the appellant's 
representative submitted the claims for final review and 
disposition by the Board in a May 2004 statement.  

The Board finds that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to the September 2003 SOC and 
the January 2002 and November 2003 letters.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the September 2003 SOC sent by the RO to the 
appellant included notice that the appellant had a full year 
to respond to a VCAA notice.  Under the Veterans Benefits Act 
of 2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that VA's duty to notify the claimant of the 
evidence necessary to substantiate her claims has been 
satisfied by the September 2003 SOC as well as the November 
2003 letter issued by the RO.  The Board concludes that any 
defect in the notice requirements of the VCAA that may exist 
in this instance would not be prejudicial to the appellant. 

B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the appellant a letter in 
September 2001 as well as a supplemental statement of the 
case (SSOC) dated in August 2003, which informed her that VA 
would assist in obtaining identified records, but that it was 
the appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO 
advised the appellant of the evidence necessary to support 
her claims for entitlement to accrued benefits and 
entitlement to service connection for the veteran's cause of 
death.  In addition to VA hospital treatment records, VA has 
obtained a medical opinion.

VA has a duty to secure a medical examination or opinion if 
one is necessary to decide a claim for benefits.  See 38 
U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, as noted above, the VA secured a 
medical opinion from an independent chief pathologist.     

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

Entitlement to service connection for breast cancer, for 
accrued benefits purposes, is denied.

Entitlement to service connection for the veteran's cause of 
death is denied. 


REMAND

Additional action is required with regard to the claim for 
entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.  In 
its October 2002 rating decision, the RO denied entitlement 
to Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code.  In her November 
2002 notice of disagreement, the appellant specifically 
indicated that she was appealing the denial of "dependents 
educational assistance."  The appellant has not been issued 
a statement of the case (SOC) as to this claim.  See 
38 C.F.R. § 19.26 (2004).  The United States Court of Appeals 
for Veterans Claims (Court) has held, in such circumstances, 
that the Board is to remand the claim to the RO for issuance 
of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).


The appellant is hereby notified, however, that she must file 
a substantive appeal in response to the SOC to complete her 
appeal concerning entitlement to DEA benefits under Chapter 
35, Title 38, United States Code.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2004).

In view of the foregoing, this case is REMANDED for the 
following:

The RO is to furnish the appellant with 
an SOC pertaining to her claim for 
entitlement to DEA benefits under Chapter 
35, Title 38, United States Code.  The RO 
should also advise the appellant of the 
statutory period of time within which she 
must furnish VA with a substantive appeal 
on the issue, in order to perfect her 
appeal as to that issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


